NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ANTWAN POPE,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D18-1466
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Frank Quesada,
Judge.

Antwan Pope, pro se.


PER CURIAM.

             Affirmed. See State v. Woodley, 695 So. 2d 297 (Fla. 1997); Walker v.

State, 715 So. 2d 1065 (Fla. 2d DCA 1998).



SILBERMAN, VILLANTI, and CRENSHAW, JJ., Concur.